DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner notes that Applicant has filed a copy of the Extended European Search Report which was listed on the 05-19-2020 IDS as was previously indicated as missing from the file.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9, 11, 13, 23, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann et al. (U.S. Patent 6,543,274).

Regarding claims 1, 11, and 23, Herrmann discloses (Figs. 1-8) a method (characterization device, claim 11: see Fig. 1 and Abstract; method of fabricating: see at least col. 4, lines 52-65) comprising:
providing a characterization device (as shown in Fig. 1) comprising:
a plurality of covered (cover shown in Fig. 1) fluidic channels 17/22 (col. 5, lines 7-8) with a predetermined orientation (as shown in Fig. 1); and
a sensor platform 5 comprising a non-sensing region (i.e. the areas of the substrate 5 where the transducers 6 do not exist: see Fig. 1) and at least one of an active region 6 and a  sensitive region 6 (i.e. the areas where the transducers 6 are placed: see Fig. 1), wherein the plurality of covered fluidic channels 17/22 are positioned on a surface of the sensor platform 5 (above it, see Fig. 1) over a portion of the at least one of the active region and the sensitive region (see Fig. 1: since the channels 17/22 cover substantially the entire sensing region, they also cover “a portion” of the active/sensitive region).
receiving at least one of a liquid (col. 3, line 52) into the plurality of covered fluidic channel 1 (col. 3, lines 51-55; see Fig. 1) with a predetermined orientation (as shown in Fig. 1);
confining the at least one of the liquid within the covered fluidic channel (col. 3, lines 51-55; see Fig. 1); 
generating a shear motion (col. 4, line 7) on the surface of the sensor platform 5 for application to the at least one of the liquid and the analyte of interest within the plurality of covered fluidic channels 17/22 (col. 4, lines 40-51; col. 5, lines 38-61); and
analyzing properties of the at least one of the liquid (i.e. density/viscosity: col. 3, lines 51-55; see Fig. 1).

Regarding claim 4, Herrmann discloses (Figs. 1-8) at least one of the liquid comprises at least one of a liquid mixture or blood (col. 1, lines 30-37).
Regarding claim 5, Herrmann discloses (Figs. 1-8) the predetermined orientation is based on a surface motion of the sensor platform (i.e. the surface acoustic waves: col. 4, lines 3-9; Fig. 1).

Regarding claim 6, Herrmann discloses (Figs. 1-8) the predetermined orientation comprises at least one of a parallel orientation of the fluidic channels (i.e. the parallel grooves 17/22: see Figs. 1 and 7) integrated to the sensor platform (as shown in Figs. 1 and 7).

Regarding claim 9, Herrmann discloses (Figs. 1-8) analyzing properties comprises at least one of analyzing a product of a fluid viscosity and density (col. 3, lines 52-55) via a parallel orientation of the covered fluidic channel (i.e. either the parallel grooves 17/22: see Figs. 1 and 7, or the parallel orientation of the transducers 6: see Fig. 1).

Regarding claims 13 and 30, Herrmann discloses (Figs. 1-8) the orientation comprises at least one of a parallel orientation (i.e. the parallel grooves 17/22: see Figs. 1 and 7) to sense a product of a fluid viscosity and density (col. 3, lines 52-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 15, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (U.S. Patent 6,543,274) in view of Karp et al. (U.S. Pub. 2004/00238052).

Regarding claims 7, 15, and 32, Herrmann is applied as above, but does not disclose the combination of the parallel orientation and the perpendicular orientation can be further arranged in at least one of a serial configuration and a parallel configuration on the sensor platform.
Karp discloses (Figs. 6, 7, 11, and 17) the combination of the parallel orientation and the perpendicular orientation (as shown in Figs. 6, 7, 11, and 17; [0178]) can be further arranged in at least one of a serial configuration and a parallel configuration on the sensor platform (as shown in Figs. 6, 7, 11, and 17; [0137] & [0178]).
Since the art recognizes that Karp’s parallel/perpendicular configuration is an equivalent of Herrmann’s parallel configuration (see Karp: [0178]), and known for the same purpose of analyzing microfluidic samples, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herrmann’s method/device so that the combination of the parallel orientation and the perpendicular orientation can be further arranged in at least one of a serial configuration and a parallel configuration on the sensor platform, as taught by Karp.  See MPEP 2144.06(II).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (U.S. Patent 6,543,274) in view of Branch et al. (U.S. Patent 7,942,568).

Regarding claims 17 and 19, Hermann is applied as above, but does not disclose the predetermined height is based on a measure of an acoustic wavelength inside channel walls at an operating frequency range and setting the height to be lower than the measured acoustic wavelength; and the predetermined width is based on the predetermined height and an operating frequency of the device.
Branch discloses the predetermined height is based on a measure of an acoustic wavelength inside channel walls at an operating frequency range (col. 8, lines 38-41) and setting the height to be lower than the measured acoustic wavelength (col. 8, lines 41-43); and the predetermined width is based on the predetermined height (col. 8, lines 35-41) and an operating frequency of the device (col. 8, lines 35-38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify , as taught by .
Such a modification would improve efficiency and reliability (Branch: col. 3, lines 40-46).
Regarding claim 18, Herrmann discloses (Figs. 1-8) the operating frequency range comprises at least one of a surface acoustic wave actuation frequency (col. 4,lines 3-9).

Claims 20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (U.S. Patent 6,543,274) in view of Chen et a. (U.S. Pub. 2016/0116402).

Regarding claims 20 and 33, Hermann is applied as above, but does not disclose the adhesion mechanism comprises at least one of a gold layer between the covered fluidic channels and the sensor platform, a silicon layer between the covered fluidic channels and the sensor platform, and a silicon dioxide layer between the covered fluidic channels and the sensor platform.
Chen discloses (Fig. 6) the adhesion mechanism comprises a silicon dioxide layer 12 (e medium protection layer: [0077]) between the covered fluidic channels 4 and the sensor platform 5 (as shown in Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hermann’s method/device so that the adhesion mechanism comprises a silicon dioxide layer between the covered fluidic channels and the sensor platform, as taught by Chen.
Such a modification would improve the stability of the sensor (Chen: [0077]).



Allowable Subject Matter
Claims 10, 14, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 13 and 14, filed 05-14-2022, with respect to the Babcock reference (in light of the claim amendments) have been fully considered and are persuasive.  The rejection under Babcock has been withdrawn. 
Applicant's arguments filed 05-14-2022 (regarding the Herrmann reference) have been fully considered but they are not persuasive.  Herrmann discloses a plurality of covered (cover shown in Fig. 1) fluidic channels 17/22 (col. 5, lines 7-8) with a predetermined orientation (as shown in Fig. 1); and a sensor platform 5 comprising a non-sensing region (i.e. the areas of the substrate 5 where the transducers 6 do not exist: see Fig. 1) and at least one of an active region 6 and a sensitive region 6 (i.e. the areas where the transducers 6 are placed: see Fig. 1), wherein the plurality of covered fluidic channels 17/22 are positioned on a surface of the sensor platform 5 (above it, see Fig. 1) over a portion of the at least one of the active region and the sensitive region (see Fig. 1: since the channels 17/22 cover substantially the entire sensing region, they also cover “a portion” of the active/sensitive region).  If the examiner understands Applicant’s argument correctly, Applicant appears to be arguing that the plurality of covered fluidic channels being over a portion of the whole active/sensitive region excludes a configuration where the plurality of covered fluidic channels are over the whole active/sensitive region, but this is not the case, and is not claimed as such (again, anything that covers a whole region by definition also covers a portion of it).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852